DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1, 7-9, it is unclear if “at least one sensor” of claim 1 is the same or different than “at least one medical sensor” of claims 7-9 because now that both sensor can be a temperature sensor.  Or is the “at least one medical sensor” of claims 7-9 additional sensor? Is that the intention of the Applicant?
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devam et al. (US 2016/0249989, hereinafter Devam ‘989) in view of Edwards et al. (US 2015/0320515, hereinafter Edwards ‘515), and/or further in view of Boettger et al. (US 2017/0186157, US filing data Dec. 14, 2016, Foreign Priority is Dec. 23, 2015, hereinafter Boettger ‘157), and still in view of Cao et al. (US 2011/0152712, hereinafter Cao ‘712), and still further in view of Wittenberger et al. (US 2014/0276709, hereinafter Wittenberger ‘709).
In re claim 1, Devam ‘989 teaches an augmented reality system, the system comprising (Par. 25 of Devam: system for viewing and accurately locating patient organs, arteries and other features prior to and during surgery, using augmented reality imaging data): an augmented reality display system (Par. 25 of Devam: system for viewing and accurately locating patient organs, arteries and other features prior to and during surgery, using augmented reality imaging data); and processing circuitry in communication with the augmented reality display system (Fig. 1 and Par. 239 of Devam: programmed processors executing instructions for performing methodologies, shown in Fig. as in communication with display device; Par. 37: display device as AR glasses), 
the processing circuity configured to: 
receive, from a mapping system, [electrogram] data associated with a subject's anatomical feature (0045, 0092, 0110, 0172-0176, 0189, 0226); 
receive, from a navigation system, an indication of a position of a treatment device (0064) within the subject's anatomical feature (0037, 0059-0062); and 
(Par. 31 of Devam: AR device capable of displaying transparent images atop real world data or composite image from camera overlaid 3D data; Par. 33: display surgical targets and other pertinent medial or anatomical data in augmented reality surgical environment; Par. 35 of Devam: in augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient; Par. 45: rendered image anchored to location of the patient; 0060-0068). 
Devam ‘989 fails to explicitly teaches [electrogram] data associated with a subject's anatomical feature, and display, via the augmented reality display system, a virtual organ object and the [electrogram] data associated with the subject's anatomical feature, and the indication of the position of the treatment device within the subject's anatomical feature overlaying a real-world environment viewable by a user of the augmented reality display system. 
However Devam ‘989 teaches: 
Patient vital statistics, imaging, and other patient data are often required for consultation. A real-time updating display of the aforementioned data allows a practitioner to focus on the patient or task at hand without having to consult devices or paper sources to monitor or retrieve information. A range can also be set to trigger an alarm should a vital leave the acceptable range. 
0069. 
FIG. 5 shows a sample HUD configuration. The four vital signs being monitored, temperature, oxygen saturation, pulse rate and blood pressure are shown in the top left, top right, bottom left, and bottom right corners respectively. These 
0079. 
A HUD is used to display data to a user in a virtual space. The elements of the HUD can be either fixed positionally to the view of the user, to locations in the real or virtual environment, or a combination of both. For example, in displaying patient data to a user, some elements of the HUD could be fixed to the location of the patient (such as heart rate, blood pressure), while other elements could be fixed to the view of the practitioner, such as radiological images, patient information, or procedural notes.
0100.
Edwards ‘515 teaches electrogram data associated with a subject's anatomical feature (0042), and display, via the [augmented reality] display system, a virtual organ object (0042) and the electrogram data associated with the subject's anatomical feature, and the indication of the position of the treatment device within the subject's anatomical feature overlaying a real-world environment viewable by a user of [the augmented reality] display system (0011, 0031, 0035, 0043-0045).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Devam ‘989 to include the features of Edwards ‘515 in order to accurately navigate instruments during a procedure with respect to the sources of arrhythmia for treatment of the patient, and further include the augmenting displaying features of Devam ‘989 to augment the cardiac activity information with real-time intracardiac recordings from instruments navigated during the surgical procedure. 
Boettger ‘157 further teaches display, via the augmented reality display system, a virtual organ object (0181, 0216) and the electrogram data (0165, 0213) associated with the subject's anatomical feature, and the indication of the position of the treatment device (0218) within the subject's anatomical feature overlaying a real-world 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Devam ‘989 to include the features of Edwards ‘515 in order to accurately navigate instruments during a procedure with respect to the sources of arrhythmia for treatment of the patient, and further include the augmenting displaying features of Devam ‘989 to augment the cardiac activity information with real-time intracardiac recordings from instruments navigated during the surgical procedure, and/or to include the augmenting displaying features of Boettger ‘157 in order to provide physicians with all necessary patient data during treatment or therapy under augmenting reality views. 
With respect to “receive, from at least one sensor, an indication of an occlusion of a pulmonary vein; and display, via the augmented reality display system, the indication of the occlusion of a pulmonary vein,” Cao ‘712 teaches receive, from at least one sensor, an indication of an occlusion of a blood vessel [pulmonary vein]; and display, via the [augmented reality] display system, the indication of the occlusion of a blood vessel [pulmonary vein] (abstract, 0006, 0024-0027, 0035, 0039). Furthermore, although reference fails to specifically mention “pulmonary vein,” however, this is an intended use. In addition, pulmonary vein is merely another blood vessel, and Cao ‘712 would be capable of receive, from at least one sensor, an indication of an occlusion of a pulmonary vein; and display, via [the augmented reality] display system, the indication of the occlusion of a pulmonary vein.

Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Devam ‘989 to include the features of Edwards ‘515 in order to accurately navigate instruments during a procedure with respect to the sources of arrhythmia for treatment of the patient, and further include the augmenting displaying features of Devam ‘989 to augment the cardiac activity information with real-time intracardiac recordings from instruments navigated during the surgical procedure, and/or to include the augmenting displaying features of Boettger ‘157 in order to provide physicians with all necessary patient data during treatment or therapy under augmenting reality views, and to include the indication of an occlusion of a blood vessel of Cao ‘712 in order to provide additional data for future use in planning and carrying out treatment. 
With respect to “the indication of the occlusion of the pulmonary vein is based on a temperature measurement from the at least one sensor,” Devam ‘989, Edwards ‘515, Boettger ‘157 and Cao ‘712 fail to teach the indication of the occlusion of the pulmonary vein is based on a temperature measurement from the at least one sensor.
Wittenberger ‘709 teaches the indication of the occlusion of the pulmonary vein is based on a temperature measurement from the at least one sensor (0025, 0036, 0038, 0052, 0053, 0055, 0062).
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Devam ‘989 to include the 
In re claim 2, Devam ‘989 teaches wherein: the virtual organ object is based on a three-dimensional model of the subject's anatomical feature (0137), the subject's anatomical feature including at least one of at least a portion of a heart and at least a portion of vasculature (0088). 
In re claim 3, as show above, Edwards ‘515 teaches the data includes electrogram data (0042); and the virtual organ object (0042), the electrogram data associated with the subject's anatomical feature and the indication of the position of the treatment device (0011, 0031, 0035), and the real-world environment are simultaneously viewable by the user (0002, 0011, 0031, 0033, 0034, 0035, 0038, 0039, 0040, figs. 2-3).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Devam ‘989 to include the features of Edwards ‘515 in order to accurately navigate instruments during a procedure with respect to the sources of arrhythmia for treatment of the patient, and further augmenting the cardiac activity information with real-time intracardiac recordings from instruments navigated during the surgical procedure.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Devam ‘989 to include the features of Edwards ‘515 in order to accurately navigate instruments during a procedure with respect to the sources of arrhythmia for treatment of the patient, and further include the augmenting displaying features of Devam ‘989 to augment the cardiac activity information with real-time intracardiac recordings from instruments navigated during the surgical procedure. 
Boettger ‘157 further teaches the virtual organ object (0181, 0216) and the electrogram data (0165, 0213) associated with the subject's anatomical feature, and the indication of the position of the treatment device (0218), and the real-word environment, are simultaneously viewable by a user via the augmented reality display system within a field of view of the user (fig. 7, 0210-0219). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Devam ‘989 to include the features of Edwards ‘515 in order to accurately navigate instruments during a procedure with respect to the sources of arrhythmia for treatment of the patient, and further include the augmenting displaying features of Devam ‘989 to augment the cardiac activity 
In re claim 4, Devam ‘989 teaches wherein: the navigation system is configured to continuously monitor the position of the treatment device within the subject's anatomical feature during a surgical procedure; and the processing circuitry is configured to continuously receive the monitored position from the navigation system and display an indication of the monitored position on the virtual organ object during the surgical procedure (0045, 0048, 0064, 0069, 0103, claims 16-17; note continuous is broadly means anything that is capable of updating or monitoring without significant interrupting, such as real-time monitoring and displaying) 
In re claim 5, Devam ‘989 teaches wherein: the processing circuitry is further configured to continuously update the indication of the monitored position on the virtual organ object during the surgical procedure (0045, 0048, 0064, 0069, 0103, claims 16-17; note continuous is broadly means anything that is capable of updating or monitoring without significant interrupting, such as real-time monitoring and displaying). 
In re claim 7, Devam ‘989 teaches wherein: at least one of the navigation system and the mapping system include at least one medical sensor; and the processing circuitry is configured to receive data associated with the at least one medical sensor and display an indication of the data via the augmented reality display system (0041, 0070, 0079, 0100). 

As shown above, Devam ‘989 teaches wherein: at least one of the navigation system and the mapping system include at least one medical sensor; and the processing circuitry is configured to receive data associated with the at least one medical sensor and display an indication of the data via the augmented reality display system (0041, 0070, 0079, 0100).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Devam ‘989 to include the features of Edwards ‘515 in order to accurately navigate instruments during a procedure with respect to the sources of arrhythmia for treatment of the patient, and further augmenting the cardiac activity information with real-time intracardiac recordings from instruments navigated during the surgical procedure.
Furthermore, Boettger ‘157 further teaches the processing circuitry is configured to display an indication of the electrical parameter via the augmented reality display system (fig. 7, 0011, 0084, 0210-0219). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Devam ‘989 to include the features of Edwards ‘515 in order to accurately navigate instruments during a procedure with respect to the sources of arrhythmia for treatment of the patient, and further include the 
In re claim 9, Wittenberger ‘709 teaches wherein: the at least one medical sensor includes at least one of a temperature sensor (0025, 0036, 0038, 0052, 0053, 0055, 0062). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devam ‘989 and Edwards ‘515, and/or in view Boettger ‘157, and in view of Cao ‘712 and Wittenberger ‘709, and/or still further in view of Edwards (Appl. No.: 13/747, 266, US 2013/0267835, Edwards’ 835).
In re claim 6, Devam ‘989 fails to teach wherein: the navigation system is configured to deliver alternating current to a plurality of external electrodes and orient a plurality of current sources in at least an X plane, a Y plane, and a Z plane for determining the position of the treatment device within the subject's anatomical feature. 
Edwards ‘515 teaches the navigation system is configured to deliver 
Edwards ‘835 teaches the navigation system is configured to deliver alternating
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Devam ‘989 to include the features of Edwards ‘515 in order to accurately navigate instruments during a procedure with respect to the sources of arrhythmia for treatment of the patient, and further include the augmenting displaying features of Devam ‘989 to augment the cardiac activity information with real-time intracardiac recordings from instruments navigated during the surgical procedure, and/or to include the augmenting displaying features of Boettger ‘157 in order to provide physicians with all necessary patient data during treatment or . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10,413,363. Although the claims at issue are not identical, they are not patentably distinct from each other because 10,413,363 teaches an augmented reality system, the system comprising: an augmented reality display system; and processing circuitry in communication with the augmented reality display system, the processing circuity configured to (claim 1): .

Claim 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16/517,041 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/517,041 teaches An augmented reality system, the system comprising: an augmented reality display system; and processing circuitry in communication with the augmented reality display system, the processing circuity configured to: receive, from a mapping system, data associated with a subject's anatomical feature (claim 5); receive, from a navigation system, an indication of a position of a treatment device within the subject's anatomical feature (claim 7-8); and display, via the augmented reality display system, a virtual organ object and at least one of the data associated with the subject's anatomical feature and the indication of the position of the treatment device within the subject's anatomical feature overlaying a real-world environment viewable by a user of the augmented reality display system (claim 1).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.